IN THE SUPREME COURT OF THE STATE OF DELAWARE


ZAKUON A. BINAIRD,                           §
                                             §       No. 270, 2016
         Defendant Below,                    §
         Appellant,                          §       Court Below: Superior Court
                                             §       of the State of Delaware
         v.                                  §
                                             §
STATE OF DELAWARE                            §       No. 1410000295
                                             §
         Plaintiff Below,                    §
         Appellee.                           §

                               Submitted: January 18, 2017
                               Decided:   January 18, 2017

Before STRINE, Chief Justice; VAUGHN and SEITZ, Justices.

                                          ORDER

         This 18th day of January 2017, it appears to the Court that the judgment of

the Superior Court should be affirmed on the basis of and for the reasons assigned

in its decisions dated January 22, 20161 and April 26, 2016.2

         NOW, THEREFORE IT IS ORDERED that the judgment of the Superior

Court is AFFIRMED.

                                             BY THE COURT:
                                             /s/ Leo E. Strine, Jr.
                                             Chief Justice

1
    State v. Binaird, 2016 WL 358990 (Del. Super. Jan. 22, 2016).
2
    State v. Binaird, 2016 WL 1735504 (Del. Super. Apr. 26, 2016).